  Case: 4:20-cv-01416-RLW Doc. #: 9 Filed: 02/03/21 Page: 1 of 8 PageID #: 64



                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF MISSOURI
                                 EASTERN DIVISION

MITCHELL MOORE, JR.,                            )
                                                )
              Plaintiff,                        )
                                                )
       V.                                       )           No. 4:20-cv-1416-RL W
                                                )
DR. JOHN WILLIAMS,                              )
                                                )
              Defendant.                        )

                               MEMORANDUM AND ORDER

       This matter is before the Court on the motion of plaintiff Mitchell Moore, Jr., an inmate

at the Southeast Correctional Center ("SECC"), for leave to commence this civil action without

prepaying fees or costs. Having reviewed the motion and the financial information submitted in

support, the Court has determined to grant the motion, and assess an initial partial filing fee of

$1.50. Additionally, for the reasons discussed below, the Court will dismiss this case without

prejudice.

                                          28 U.S.C. § 1915(b)(l)

        Pursuant to 28 U.S.C. § 1915(b)(l), a prisoner bringing a civil action informapauperis

is required to pay the full amount of the filing fee. If the prisoner has insufficient funds in his

prison account to pay the entire fee, the Court must assess and, when funds exist, collect an

initial partial filing fee of 20 percent of the greater of (1) the average monthly deposits in the

prisoner's account, or (2) the average monthly balance in the prisoner's account for the prior six-

month period. After payment of the initial partial filing fee, the prisoner is required to make

monthly payments of 20 percent of the preceding month's income credited to his account. 28

U.S.C. § 1915(b)(2). The agency having custody of the prisoner will forward these monthly
  Case: 4:20-cv-01416-RLW Doc. #: 9 Filed: 02/03/21 Page: 2 of 8 PageID #: 65



payments to the Clerk of Court each time the amount in the account exceeds $10.00, until the

filing fee is fully paid. Id.

        In support of the instant motion, plaintiff submitted an inmate account statement showing

average monthly deposits in the amount of $7.50, and an average monthly balance of $4.26. The

Court will therefore assess an initial partial filing fee of $1.50, which is twenty percent of

plaintiffs average monthly deposits.

                                Legal Standard on Initial Review

        This Court is required to dismiss a complaint filed in forma pauperis if it is frivolous,

malicious, or fails to state a claim upon which relief may be granted. 28 U.S.C. § 1915(e)(2). An

action is frivolous if it "lacks an arguable basis in either law or fact." Neitzke v. Williams, 490

U.S. 319,328 (1989). An action fails to state a claim upon which relief may be granted if it does

not plead "enough facts to state a claim to relief that is plausible on its face." Bell Atlantic Corp.

v. Twombly, 550 U.S. 544, 570 (2007).

        A claim is facially plausible when the plaintiff "pleads factual content that allows the

court to draw the reasonable inference that the defendant is liable for the misconduct alleged."

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). Determining whether a complaint states a plausible

claim for relief is a context-specific task that requires the reviewing court to draw upon judicial

experience and common sense. Id. at 679. The court must assume the veracity of well-pleaded

facts, but need not accept as true "[t]hreadbare recitals of the elements of a cause of action,

supported by mere conclusory statements." Id. at 678 (citing Twombly, 550 U.S. at 555).

        This Court must liberally construe complaints filed by laypeople. Estelle v. Gamble, 429

U.S. 97, 106 (1976). This means that "if the essence of an allegation is discernible," the court

should "construe the complaint in a way that permits the layperson's claim to be considered

within the proper legal framework." Solomon v. Petray, 795 F.3d 777, 787 (8th Cir. 2015)
                                                  2
  Case: 4:20-cv-01416-RLW Doc. #: 9 Filed: 02/03/21 Page: 3 of 8 PageID #: 66



(quoting Stone v. Harry, 364 F.3d 912, 914 (8th Cir. 2004)). However, evenpro se complaints

must allege facts which, if true, state a claim for relief as a matter of law. Martin v. Aubuchon,

623 F.2d 1282, 1286 (8th Cir. 1980). Federal courts are not required to assume facts that are not

alleged, Stone, 364 F.3d at 914-15, nor are they required to interpret procedural rules so as to

excuse mistakes by those who proceed without counsel. See McNeil v. United States, 508 U.S.

106, 113 (1993).

                                           Background

       The instant cause is the second civil rights action plaintiff has filed in this Court against

Dr. John Williams. Plaintiff initiated the first action on April 15, 2020 by filing a complaint

pursuant to 42 U.S.C. § 1983 against Dr. Williams and fictitious defendants identified as

"Medical Staff at Potosi Correctional Center." Moore v. Williams, et al., No. 4:20-cv-537-RL W

(E.D. Mo. May 15, 2020) (hereafter "Moore l."). Plaintiff sought and was granted leave to

proceed in forma pauper is. In the complaint, plaintiff alleged as follows.

       On November 7, 2019, while incarcerated at the Missouri Eastern Correctional Center

("MECC"), plaintiff saw Dr. Williams for complaints related to his eye. He told Dr. Williams he

had suffered an allergic reaction, which he described as a rash, after being given an unidentified

antibiotic while incarcerated at the Potosi Correctional Center ("PCC"). He told Dr. Williams to

be careful in choosing which antibiotic to prescribe. Dr. Williams gave plaintiff "some type of

antibiotic," and on November 10, 2019, plaintiff developed a rash on his hands, wrists, feet and

ankles. He was given Benadryl, and his antibiotic prescription was changed. On November 11,

2019, plaintiff experienced painful blisters in his genital area, and was seen by unidentified

medical personnel. The area was treated with ointment, and plaintiff was given a supportive




                                                  3
  Case: 4:20-cv-01416-RLW Doc. #: 9 Filed: 02/03/21 Page: 4 of 8 PageID #: 67



undergarment to wear. During follow-up visits, Dr. Williams cleansed the area with medicated

spray that caused pain when it was applied.

       Plaintiff used the MECC grievance procedure to complain about Dr. Williams. During

the process, plaintiff learned his PCC medical records did not identify the antibiotic to which he

was allergic. Plaintiff claimed the "Medical Staff at Potosi Correctional Center" defendants were

liable to him because they failed to properly document his medication allergy. He claimed Dr.

Williams was liable to him because he failed to check his PCC medical records before

prescribing an antibiotic, prescribed an antibiotic that caused an allergic reaction, and used a

spray that caused pain when it was applied. He asked the Court to permanently suspend Dr.

Williams's medical license, and award him $350,000.

       On May 15, 2020, the Court dismissed the case pursuant to 28 U.S.C. § 1915(e)(2)(B).

Regarding Dr. Williams, the Court determined plaintiff's allegations did not state a claim of

medical mistreatment under the Eighth Amendment because they were insufficient to establish

the subjective component of a deliberate indifference claim.

                                        The Complaint

       Plaintiff filed the instant complaint pursuant to 42 U.S.C. § 1983 against Dr. Williams in

his individual capacity. In the Original Filing Form filed with the complaint, plaintiff placed a

check mark averring he previously filed this same cause, or a substantially equivalent one, as

case number 4:20-cv-537-RL W. The allegations in the instant complaint are substantially the

same as the allegations plaintiff asserted against Dr. Williams in Moore I. They are as follows.

       Plaintiff saw Dr. Williams on November 7, 2019 for complaints related to his left eye.

During the visit, plaintiff told Dr. Williams he had suffered an allergic reaction, which he

describes as a rash, to an unidentified antibiotic while incarcerated at the PCC. He told Dr.



                                                4
  Case: 4:20-cv-01416-RLW Doc. #: 9 Filed: 02/03/21 Page: 5 of 8 PageID #: 68



Williams to be careful when choosing which antibiotic to prescribe. Dr. Williams gave plaintiff

"some type of antibiotic." On November 10, 2019, plaintiff developed a rash on his hands,

wrists, feet and ankles. He was given Benadryl, and his antibiotic prescription was changed. The

following evening, plaintiff experienced pain and noticed two blisters in his genital area. He was

seen by "medical personnel" who treated the area with ointment, and gave plaintiff a supportive

undergarment.

       Plaintiff used MECC' s grievance procedure to complain about Dr. Williams. During the

process, he learned his PCC medical records identified the antibiotic to which he was allergic.

Plaintiff alleges Dr. Williams is liable to him because he either prescribed the same antibiotic or

prescribed one within the same family, and because he failed to check his medical records before

prescribing the antibiotic. As relief, plaintiff asks the Court to permanently suspend Dr.

Williams's medical license. He also seeks an award of $350,000 in damages, plus fees and

expenses.

                                           Discussion

       The allegations against Dr. Williams are duplicative of those plaintiff brought in Moore

I, which the Court dismissed pursuant to 28 U.S.C. § 1915(e)(2)(B). While the instant complaint

omits allegations related to the medicated spray and now avers plaintiffs PCC records did

identify the problematic, antibiotic, plaintiff again claims Dr. Williams is liable to him for the

same instance of failing to check his medical records before prescribing an antibiotic, and for

prescribing one that caused an allergic reaction. While the dismissal of Moore I "does not bar

future litigation over the merits of a paid complaint making the same allegations as the dismissed

complaint," it has res judicata effect "on frivolousness determinations for future in forma

pauperis petitions." Waller v. Groose, 38 F.3d 1007, 1008 (8th Cir. 1994) (per curiam) (citing



                                                 5
  Case: 4:20-cv-01416-RLW Doc. #: 9 Filed: 02/03/21 Page: 6 of 8 PageID #: 69



Denton v. Hernandez, 504 U.S. 25 (1992)). See also Cooper v. Delo, 997 F.2d 376, 377 (8th Cir.

1993) (§ 1915(e) dismissal has res judicata effect on future IFP petitions). Accordingly, this

Court determines the § 1915(e)(2)(B) dismissal of Moore 1 has res judicata effect and

establishes that this subsequent complaint that asserts the same allegations against Dr. Williams

is frivolous for§ 1915(e) purposes.

       Additionally, as the Court determined in Moore 1, plaintiffs allegations against Dr.

Williams do not state a claim of medical mistreatment under the Eighth Amendment because

they do not establish that Dr. Williams was deliberately indifferent to a serious medical need.

The Eighth Amendment requires prison officials to provide inmates with adequate medical care.

Estelle v. Gamble, 429 U.S. 97, 104-06 (1976), Schaub v. VonWald, 638 F.3d 905, 914 (8th Cir.

2011). To establish a claim of deliberate indifference under the Eighth Amendment, an inmate

must demonstrate (1) that he suffered from an objectively serious medical need, and (2) the

defendant actually knew of, but deliberately disregarded, that need. Fourte v. Faulkner County,

Ark., 746 F.3d 384, 387 (8th Cir.     2014), Schaub, 638 F.3d at 914. Accordingly, both an

objective and a subjective analysis is required. Ryan v. Armstrong, 850 F.3d 419, 425 (8th Cir.

2017) (citing Jackson v. Buckman, 756 F.3d 1060, 1065 (8th Cir. 2014)).

       An inmate satisfies the objective component if he demonstrates his medical need was

"one that has been diagnosed by a physician as requiring treatment, or one that is so obvious that

even a layperson would easily recognize the necessity for a doctor's attention." Camberos v.

Branstad, 73 F.3d 174, 176 (8th Cir. 1995) (internal citation omitted). "Establishing the

subjective component of a deliberate indifference claim requires showing 'a mental state akin to

criminal recklessness' and neither negligence nor gross negligence are sufficient." Ryan, 850

F.3d at 425 (quoting Thompson v. King, 730 F.3d 742, 746-47 (8th Cir. 2013)); Estelle, 429 U.S.



                                                6
 Case: 4:20-cv-01416-RLW Doc. #: 9 Filed: 02/03/21 Page: 7 of 8 PageID #: 70



at 106 ("a complaint that a physician has been negligent in diagnosing or treating a medical

condition does not state a valid claim of medical mistreatment under the Eighth Amendment.

Medical malpractice does not become a constitutional violation merely because the victim is a

prisoner"); Fourte, 746 F.3d at 390 (citation omitted) (allegations establishing that prison

officials were negligent, or even grossly negligent, are insufficient to state a valid claim of

medical mistreatment under the Eighth Amendment).

       In the case at bar, as in Moore 1, plaintiffs allegations against Dr. Williams establish, at

most, that he was negligent when determining which antibiotic to prescribe, not that he

deliberately disregarded plaintiffs serious medical need. Plaintiffs allegations are therefore

insufficient to establish the subjective component of a deliberate indifference claim, and

consequently, the complaint fails to state a valid claim of medical mistreatment under the Eighth

Amendment. See id. The complaint is subject to dismissal for this reason, as well. See 28 U.S.C.

§ 1915(e)(2)(B).

       Accordingly,

       IT IS HEREBY ORDERED that plaintiffs motion seeking leave to commence this

action without prepaying fees or costs (ECF No. 2) is GRANTED.

       IT IS FURTHER ORDERED that plaintiff must pay an initial filing fee of $1.50 within

thirty (30) days of the date of this Order. Plaintiff is instructed to make his remittance payable to

"Clerk, United States District Court," and to include upon it: (1) his name; (2) his prison

registration number; (3) this case number; and (4) the statement that the remittance is for an

original proceeding.

       IT IS FURTHER ORDERED that this case is DISMISSED without prejudice. A

separate order of dismissal will be entered herewith.



                                                  7
  Case: 4:20-cv-01416-RLW Doc. #: 9 Filed: 02/03/21 Page: 8 of 8 PageID #: 71



       IT IS FURTHER ORDERED that plaintiffs Motion to Appoint Counsel (ECF No. 4)

is DENIED as moot.

       IT IS HEREBY CERTIFIED that an appeal from this dismissal would not be taken in

good faith.
                    ,0ptl
       Dated this ~..,,;;;>~_ day of February, 2021.




                                                ~~RONNIE L. WHITE
                                                  UNITED STATES DISTRICT JUDGE




                                                  8
